Beck, J.
1. The petition in this case, brought for the recovery of land, was not demurrable on the ground that it set forth no cause of action; it being alleged that the petitioner was the daughter of A, who died in possession of certain described land, that this land was duly set apart as ■ a year’s support for the mother of petitioner and for petitioner, that the mother has since died, that the plaintiff claims title, and that the defendant is in possession.
2. Where, in the return of appraisers appointed to set apart a year’s support to a widow and a minor child, an undivided interest in a certain lot of land is set apart and the land is described as being a tract of land “on the east side of lot of land No. 367 in the 6th district of Early County, State of Georgia, bounded as follows: on the north by land of Isaac Timmons, deceased, on the east by Dr. Wyatt McLain’s land, on *62the west by Thomson lands, on the south by Griffin lands, and being all of said tract except that part owned by J. Ward and B. E. Palmer,” the return is not void for uncertainty in the description of the land, and extraneous evidence is admissible for the purpose of applying the description to the subject-matter. Sizemore v. Willis, 130 Ga. 666 (61 S. E. 536). Judgment reversed.
November 17, 1913.
Complaint for land. Before Judge Worrill. Early superior' court. October 10, 1912.
W. I. Geer, for plaintiff. B. W. Forison, for defendant.

Ail the Justices concur.